Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 12, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132946(66)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  DOUGLAS LATHAM,
           Plaintiff-Appellee,
                                                                    SC: 132946
  v                                                                 COA: 264243
                                                                    Oakland CC: 04-059653-NO
  BARTON MALOW COMPANY,
             Defendant-Appellant.
  _____________________________

               On order of the Chief Justice, the motion by plaintiff-appellee for extension
  to June 27, 2007 of the time for filing his supplemental brief is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 12, 2007                       _________________________________________
                                                                               Clerk